Citation Nr: 0418871	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-00 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was previously remanded 
by the Board in June 2003 for additional development.

When the case was before the Board in June 2003, the appeal 
included a claim of entitlement to service connection for 
hearing loss.  Subsequent to the Board's remand, by a March 
2004 decision, the RO granted the benefit sought--service 
connection for bilateral hearing loss.  Consequently, this 
issue is no longer on appeal.


FINDINGS OF FACT

The veteran does not have Meniere's disease that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have Meniere's disease that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran filed a claim for service connection for 
Meniere's disease in April 2001.  He contends that the 
disease is related to his duties as a field artillery loader 
during the Korean conflict.  The veteran's service medical 
records (SMRs) are devoid of any indication of treatment for 
or diagnosis of Meniere's disease while in service.

A treatment note from the VA Medical Center (VAMC) in 
Columbia, South Carolina dated in February 2001 noted that 
the veteran first presented with complaints of vertigo with 
nausea in June 1999, which was diagnosed as putative 
labyrinthitis, and was treated with some effect by 
medication.  Inpatient treatment notes from VAMC Columbia 
dated in March 2001 provide a diagnosis of probable Meniere's 
disease. 

Treatment notes from Cheraw Family Medicine dated in July 
2002 report the veteran's problems with balance, hearing, 
head pressure and generalized discomfort, suggesting 
exacerbation of his chronic dysequilibrium/dizziness.  

Service connection was denied in a rating decision dated in 
July 2001 because the RO found the veteran's Meniere's 
disease neither occurred in nor was caused by the veteran's 
military service.  At a January 2003 hearing before the 
Board, the veteran described the nature of his military 
service, and, in response to questioning by his 
representative, testified that he had no problems related to 
Meniere's disease during service or for many years 
thereafter, that his dizziness began about 2001, and that no 
one who had treated him for Meniere's disease had related the 
disease to the veteran's military service.  

On appeal to the Board, the case was remanded to the RO in 
June 2003 in order that the veteran be afforded a VA medical 
examination to address whether the veteran's Meniere's 
disease is related to service.  

The medical examination was conducted at VAMC Columbia in 
September 2003.  The examiner noted that, notwithstanding a 
confusing diagnostic picture because of the veteran's clear-
cut cerebrovascular disease, the veteran probably has 
Meniere's disease in the right ear, currently controlled by 
Valium and diet.  The examiner noted that Meniere's disease 
is a disease of unknown etiology, making it impossible to 
attach any relationship to military service, particularly 
since the veteran did not experience dizzy spells until 
decades after service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Here there is evidence of a current disability, but there is 
no evidence, either medical evidence or lay testimony, of an 
in-service occurrence or aggravation of disease or injury.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  Without evidence of an in-service occurrence 
or aggravation of disease or injury, the analysis must end.  
See Savage v. Gober, 10 Vet. App. 488 (1997) (without 
evidence of in-service injury, by definition there can be no 
causal nexus between an in-service injury and a current 
disability). 

The Board notes that while the veteran claims his Meniere's 
disease is service connected, he does not claim that he 
suffered from the disease or demonstrated any of its symptoms 
in service, or that it was aggravated by service.  To the 
contrary, evidence of record indicates that the veteran first 
presented with complaints of vertigo with nausea in June 
1999, although the September 2003 report of the VA examiner 
seems to indicate that the veteran indicated to the examiner 
that he had experienced vertigo for the first time sometime 
in the 1980s.  In his hearing testimony the veteran stated 
that symptoms did not arise until about 2001.  In any event, 
the evidence shows that symptoms or prodromal signs of the 
disease process did not appear until at least about 30 years 
after military service at the earliest.  

Additionally, there is no medical evidence of a nexus between 
the current disability and an in-service disease or injury.  
Indeed, the VA medical examiner stated unequivocally that 
"it is impossible to attach any service-connection to this 
disorder, particularly since [the veteran] did not [begin] 
getting dizzy until the 1980s."  In short, the nexus 
evidence of record weighs against the veteran's claim that 
Meniere's disease is attributable to his period of military 
service.  The VA examiner's opinion stands uncontradicted by 
the remaining evidence.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
a preponderance of the evidence is against his claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the processing of veterans' claims.  In adjudicating 
this veteran's claim of service connection the Board has 
considered the provisions of the VCAA.  Among other things, 
the VCAA and implementing regulations require VA to notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, the same month in which the veteran applied for service 
connection, which was shortly after enactment of the VCAA, 
and before the implementing regulations were promulgated.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case (SOC) and a SSOC reporting 
the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs), and obtained VA treatment records.  In the RO's April 
2001 correspondence the veteran was asked to provide 
evidence, and/or provide information about evidence that the 
RO could obtain on the veteran's behalf.  The veteran never 
responded to that request.  During the remand, the veteran 
was again asked to provide the information in another 
correspondence dated in June 2003.  The veteran responded in 
July 2003, identifying only one source of private  medical 
records, Cheraw Family Medicine of Cheraw, South Carolina.  
The Board notes that the RO obtained those records and 
associated them with the file.  The Board also notes from the 
record that the veteran has mentioned other private 
treatment, but has not identified any of those care providers 
as having any relevant records.  The veteran was afforded a 
VA medical examination that was conducted in an attempt to 
establish a nexus to military service.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Meniere's disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



